Citation Nr: 0414821	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-00 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.  

2.  Entitlement to an earlier effective date prior to March 
1, 2001, for service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant served on active duty from July 1959 to July 
1963.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted service connection for 
bilateral sensorineural hearing loss and assigned a 10 
percent evaluation.  As the disability rating assigned is an 
initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  

Pursuant to the appellant's request, in January 2004, a 
hearing at the Board was held before the undersigned who is a 
Veterans Law Judge who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing is of record.  

The veteran has raised a claim for service connection for 
tinnitus.  That issue has not been developed and is not 
currently before the Board.  The matter is referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Here, the RO has not provided the appellant notice of the 
VCAA.  This is a violation of Quartuccio.  The Board may not 
proceed with appellate review without correcting this 
procedural deficiency.  The Board may not provide the notice 
on its own.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Additionally, at a January 2004 Board hearing the appellant 
reported that his hearing problems started in service while 
aboard an aircraft carrier.  He reported that he suffered 
damage to his ears below deck and sustained the throttle of a 
jet engine and had no ear protection.  He reported that in 
1977 he went to the Syracuse VA Medical Center and was told 
that he had nerve damage, severely, behind the eardrum that 
was inoperative.  He also reported that got hearing aids 
around 1989 or 1990 with no assistance from the VA.  It is 
essentially asserted that these 1977 records from the VA 
could be pertinent to the effective date issue.  They should 
be sought.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that 
the appellant is expected to provide, 
and (d) any evidence in the 
appellant's possession that pertains 
to the claim that he is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio; Disabled 
Veterans of America, supra.  If it is 
indicated that there has been 
pertinent treatment, records of which 
are not on file, those records should 
be sought and obtained if possible.  
If not obtained, the efforts taken to 
obtain the records should be set out.  
Specifically, the RO should attempt to 
obtain medical records from the VA 
Medical Center in Syracuse for 
treatment reportedly rendered in 1977.  
The action taken to obtain these 
records should be set forth in the 
claims folder.  He should also be 
informed that he should send 
everything he has with regard to the 
issues.  See 38 C.F.R. § 3.159.

2.	Thereafter, if needed, the appellant 
should be scheduled for an appropriate 
audiological examination regarding the 
current symptomatology related to his 
service-connected bilateral 
sensorineural hearing loss.  The 
claims folder should be made available 
to the examiner for review prior to 
the examination.  After reviewing the 
claims file and examining the 
appellant, the examiner should 
describe all symptomatology related to 
the service connected bilateral 
sensorineural hearing loss, if any.  

3.	After completion of the requested 
development, the RO should review the 
appellant's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




